In The
                 Court of Appeals
   Sixth Appellate District of Texas at Texarkana


                      No. 06-12-00094-CV



        EAST TEXAS BAPTIST UNIVERSITY, A TEXAS
         NOT-FOR-PROFIT CORPORATION, Appellant

                                V.

      ASI CAMPUS LAUNDRY SOLUTIONS, A DIVISION
 OF COINMACH CORPORATION, A DELAWARE CORPORATION
REGISTERED TO DO BUSINESS IN THE STATE OF TEXAS, Appellee



             On Appeal from the 71st District Court
                   Harrison County, Texas
                   Trial Court No. 12-0665




           Before Morriss, C.J., Carter and Moseley, JJ.
                                          ORDER
        East Texas Baptist University has filed a motion to stay proceedings in this appeal

pending its completion of settlement activities with ASI Campus Laundry Solutions.              The

appellee’s brief was due to be filed December 3, 2012, and, pursuant to a motion to enforce filed

by appellee, a hearing was to have been conducted in the trial court before this date to make

recommendations on enforcement of appellee’s temporary injunction.

        Based on the representations of both parties in this case, we order all further actions

herein stayed for a period of thirty days from the date of this order, including the hearings in the

trial court.

        By this order, we further extend the due date of appellee’s brief by forty-five days from

today’s date.

        Appellee’s brief is now due on January 25, 2013.

        IT IS SO ORDERED.



                                                     BY THE COURT

Date: December 11, 2012




                                                 2